Citation Nr: 1539609	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO. 11-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that on May 31, 2011, following the submission of his substantive appeal, the Veteran submitted a statement indicating he wished to withdraw his appeal for bilateral hearing loss. However, this was not acknowledged. The Veteran was then scheduled for and appeared at a June 2015 hearing, during which he testified concerning his bilateral hearing loss. Neither the Veteran nor his representative indicated that the Veteran still wished to withdraw his appeal. As such, despite his statement the Board finds that the issue is still on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302.

Based on the documents contained in the Veteran's electronic claims file, it appears that no SOC adjudicating the issue of entitlement to service connection for bilateral hearing loss was ever issued. The Veteran timely filed an NOD as to the March 2009 rating decision denying service connection for bilateral hearing loss, and an appeals election letter was sent to the Veteran in April 2009. However, no SOC was issued until May 2011, in which the RO denied service connection for hemorrhoids and athlete's foot. The May 2011 SOC did not in any way address bilateral hearing loss. That same month, the Veteran filed a timely substantive appeal indicating his desire to appeal the denial of service connection for bilateral hearing loss only. 

This substantive appeal was accepted seemingly under the assumption that the May 2011 SOC did in fact adjudicate the issue of service connection for bilateral hearing loss, which it did not. Indeed, on the appeals certification checklist of record the issue certified to the Board is service connection for bilateral hearing loss and the date noted for the SOC is May 18, 2011, which is the date of the SOC denying service connection for hemorrhoids and athlete's foot. As no SOC concerning the issue of service connection for bilateral hearing loss has been issued, an appeal as to that issue has not been properly perfected. Therefore, the Board must remand the claim for the issuance of a SOC on the issue of entitlement to service connection for bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to service connection for bilateral hearing loss.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




